
	
		III
		110th CONGRESS
		2d Session
		S. RES. 544
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Hatch (for himself,
			 Mrs. Clinton, Mr. Cochran, and Mr.
			 Sanders) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating May 5 through 9, 2008, as
		  National Substitute Teacher Recognition Week.
	
	
		Whereas, on average, as much as 1 full year of a child's
			 elementary and secondary education is taught by substitute teachers;
		Whereas, on any given day in the United States, more than
			 270,000 classes are taught by substitute teachers;
		Whereas formal training of substitute teachers has been
			 shown to improve the quality of education, lower school district liability,
			 reduce the number of student and faculty complaints, and increase retention
			 rates of substitute teachers;
		Whereas a strong, effective system of education for all
			 children and youth is essential to our Nation’s continued strength and
			 prosperity;
		Whereas much of a child's growth and progress can be
			 attributed to the efforts of dedicated teachers and substitute teachers who are
			 entrusted with the child's educational development;
		Whereas substitute teachers play a vital role in
			 maintaining continuity of instruction and a positive learning environment in
			 the absence of a permanent classroom teacher; and
		Whereas substitute teachers should be recognized for their
			 dedication and commitment: Now, therefore, be it
		
	
		That the Senate—
			(1)designates May 5
			 through 9, 2008, as the 7th annual National Substitute Teacher Recognition
			 Week;
			(2)recognizes the
			 important and vital role substitute teachers play in a child's education;
			 and
			(3)encourages
			 educational institutions to observe the week with appropriate events and
			 activities.
			
